      Case 2:18-cv-08971-GGG-KWR Document 61 Filed 08/16/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

JASON CORTEZ AND CHLOE CORTEZ                                CASE NO.:
     PLAINTIFFS,                                             2:18-CV-08971-GGG-KWR

VERSUS                                                       SECTION: “T”

REGGIE PITRE, TOWN OF GOLDEN                    MAGISTRATE: 4
MEADOW, ABC INSURANCE COS. 1-10
     DEFENDANTS.
******************************************************************************
      MOTION FOR EXPEDITED HEARING ON DEFENDANTS’ MOTION TO
                WITHDRAW ADMISSIONS DEEMED ADMITTED

       NOW INTO COURT, through undersigned counsel, comes Defendants, Reggie Pitre and

the Town of Golden Meadow, who respectfully move this Honorable Court for an expedited

hearing on their Motion to Withdraw Plaintiffs’ Requests for Admissions Deemed Admitted,

because the next hearing date is September 4, 2019; the deposition of Defendant Chief Reggie

Pitre is now scheduled to go forward on August 21, 2019, and Plaintiffs have provided notice that

the questioning in the deposition will be premised on the admissions, which Defendants submit

create inaccuracies in the actual facts of the case. Therefore, the Defendants respectfully move for

an expedited hearing of their Motion to Withdraw Requests for Admissions deemed admitted.

                                              Respectfully submitted,

                                              /s/ Keith M. Detweiler
                                              Keith M. Detweiler, LA S.B. # 20784
                                              Nielsen & Treas, LLC
                                              3838 N. Causeway Blvd., Suite 2850
                                              Metairie, Louisiana 70002
                                              P: (504)837-2500; F: (504) 832-9165
                                              Email: kdetweiler@nct-law.com
                                              Counsel for Defendant, Reggie Pitre

                                              AND


                                                 1
     Case 2:18-cv-08971-GGG-KWR Document 61 Filed 08/16/19 Page 2 of 2



                                          /s/ J. Scott Thomas_______________
                                          J. Scott Thomas, La. Bar #22635
                                          Louisiana Municipal Authority
                                          700 North 10th Street, Suite 440 (70802)
                                          Post Office Box 4327
                                          Baton Rouge, Louisiana 70821
                                          P: (225) 344-5001; F: (225) 336-5277
                                          Email: sthomas@lma.org
                                          Counsel for Defendant, Town of Golden Meadow



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of August, 2019, the foregoing pleading along
with any referenced attachments was served on all counsel of record via electronic mail.

William Most
Amanda Hass
David Lanser
201 St. Charles Avenue, Suite 114, #101
New Orleans, LA 70170
Counsel for Plaintiffs

Jonathan M. Rhodes
The Rhodes Law Firm
1937 Peniston Street
New Orleans, LA 70115
Counsel for Plaintiffs

                                           /s/ Keith M. Detweiler
                                          Keith M. Detweiler




                                             2
